COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


PORTSMOUTH GENERAL HOSPITAL AND
 BON SECOURS HEALTH SYSTEM, INC./
 PMA MANAGEMENT CORPORATION
                                             MEMORANDUM OPINION*
v.   Record No. 0682-99-1                         PER CURIAM
                                              SEPTEMBER 7, 1999
TAMMY JO DOBBS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Richard E. Garriott, Jr.; Clarke, Dolph,
             Rapaport, Hardy & Hull, P.L.C., on brief),
             for appellants.

             (Jeffrey F. Brooke; M. Todd Gerber; Huff,
             Poole & Mahoney, P.C., on brief), for
             appellee.


     Portsmouth General Hospital and its insurer (hereinafter

referred to as "employer") contend that the Workers’

Compensation Commission erred in finding that Tammy Jo Dobbs'

injuries were causally related to her March 29, 1997 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission’s decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).

     In ruling that Dobbs met her burden of proof, the

commission found as follows:

               Dr. [Frederick] Jordan found [Dobbs']
          problem consistent with the March 1997,
          accident. He immediately referred [her] to
          Dr. [J.C.P.] Collier. The report of Harry
          Poland, physician assistant, refers to
          [Dobbs'] original injury and a continuation
          of slight ongoing problems. This report and
          that of Dr. Jordan, contradict the September
          16, 1997, report of Dr. [Glenn J.] Jakobsen
          indicating that [Dobbs'] pain had resolved
          on its own, and that she only began having
          pain again approximately three weeks
          earlier. [Dr. Jakobsen's] report notes
          [Dobbs] recalled a slip and fall at that
          time, but she was uncertain whether this was
          a precipitating event. We note that Dr.
          Jakobsen diagnosed myofascial pain syndrome,
          and not the ultimate problem of a herniated
          disc. Dr. [Anthony] Cetrone's February 17,
          1998, letter indicates that it was unclear
          that [Dobbs'] symptoms resulted from the
          fall and that it was probably represented
          probably more of a myofascititis. However,
          ultimately Dr. Collier and Dr. [Mark B.]
          Kerner diagnosed a herniated disc. Dr.
          Kerner has indicated both in November [1997]
          letter and in his deposition that based on
          his history and evaluation [Dobbs']
          condition was a result of the March
          accident. While [Dr. Kerner] acknowledged
          that if [Dobbs] suffered a fall in August
          that could be the cause of her condition, we
          find that the record does not support an
          August fall. We note that the deputy
          commissioner had an opportunity to observe

                               - 2 -
          the witness and found [Dobbs] to be
          credible, as did Dr. Kerner. We therefore
          find the opinion of Dr. Kerner, the treating
          physician, outweighs that of Dr. Jakobsen
          and Dr. Cetrone who examined [Dobbs] on a
          limited basis and failed to diagnose a
          herniated disc.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence.    The

commission did so and accepted the opinion of the treating

physician, Dr. Kerner, while rejecting the contrary opinions of

Drs. Jakobsen and Cetrone.   "Questions raised by conflicting

medical opinions must be decided by the commission."     Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).

     Dr. Kerner's opinion and Dobbs' testimony constitute

credible evidence supporting the commission's decision.     "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                - 3 -